Citation Nr: 1429572	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  07-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an evaluation in excess of 10 percent for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which evaluated hepatitis B as 10 percent disabling.  The case was certified by the RO in Roanoke, Virginia.  

In March 2011 the Board remanded the Veteran's claim for adjudication of the inextricably intertwined issue of service connection for hepatitis C.  In a March 2013 rating decision, the RO denied service connection for hepatitis C and explained that there was an absence of medical evidence supported by rationale linking the Veteran's hepatitis C to military service or a service-connected disability.  The RO noted that the Veteran failed to report for a scheduled December 2012 examination and observed that "[e]vidence expected from this examination which might have been material to the outcome of this claim could not be considered."  In a March 2013 letter, after the rating decision addressing hepatitis C and supplemental statement of the case (SSOC) addressing hepatitis B were mailed to the Veteran, he explained that he never received a letter regarding the scheduled examination and that he had been at a temporary address from September 2012 to March 2013 and had filed a change of address order with the post office.

The Board finds that the Veteran's March 2013 letter essentially constitutes a notice of disagreement (NOD) with the decision denying service connection for hepatitis C.  As such, the issue has been added to the title page. 

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran's March 2013 letter constitutes a timely NOD as to the issue of service connection for hepatitis C.  Neither the physical file nor the Virtual VA claims file reflects that a statement of the case (SOC) has been issued by the RO regarding the issue of entitlement to service connection for hepatitis C.  Therefore, the claim must be remanded for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, given the questionable etiology of the Veteran's symptoms dating back to the early 1980s and history of hepatitis B, the Board finds that an examination is warranted to address any possible relationship between hepatitis C and the Veteran's service and service-connected hepatitis B.  

Although the Veteran did not report for a previously scheduled examination in December 2012, the record indicates that the Veteran attempted to inform VA of his change of address, as a form listing the Veteran's temporary address was received by the RO in January 2013 and associated with the claims file in April 2013.  Additionally, an envelope of returned mail received at the Board in April 2014 indicates that the Veteran previously had mail forwarding in place for the two addresses.  In a May 2014 appellate brief, the Veteran's representative requested that the claim be remanded for a new examination, arguing that the Veteran missed the examination through no fault of his own.  Because there is no indication in the claims file that the Veteran was informed of the time and location of the December 2012 examination and the Board therefore cannot determine whether any notification was sent to an appropriate address, the Board finds that the Veteran's request for a new examination should be granted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of treatment for the claimed conditions and associate them with the claims file.  Document all efforts in the claims file and provide the Veteran and his representative with appropriate notice as necessary.  

2.  After any additional treatment records are associated with the claims file, but whether or not additional records are obtained, schedule the Veteran for an examination with an appropriately qualified examiner to address any relationship between hepatitis C and the Veteran's service and service-connected hepatitis B and provide the examiner with the claims file.  The examiner must specify in the report that the claims file has been reviewed.  The examiner is asked to: 

(a)  Examine the Veteran, describe the nature and severity of current hepatitis symptoms and explain whether they are attributable to hepatitis B or hepatitis C, and provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that hepatitis C had onset during or was caused by the Veteran's service.  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that hepatitis C is caused by the Veteran's service-connected hepatitis B.

(iii)  Is it at least as likely as not (a 50 percent probability or greater) that hepatitis C is permanently worsened beyond its natural progression by hepatitis B.  If so, provide an opinion as to the extent of the worsening.

(b)  The examiner must provide an explanation for all opinions, including discussion of the facts of this case (including but not limited to the Veteran's symptoms dating back to service as documented by the Veteran's previous statements and examinations) and any medical studies or literature relied upon.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

If the Veteran fails to appear for the scheduled examination, the AOJ must associate a copy of the notification sent to the Veteran regarding the time and location of the examination with the claims file, indicate whether such notification was returned as undeliverable, and document any attempts to obtain the Veteran's current address.  

3.  After the above development has been completed, provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for hepatitis C.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

4.  After completion of the above and any additional development needed, readjudicate the issue of entitlement to an evaluation in excess of 10 percent for hepatitis B.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



